Citation Nr: 0319129	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for status post residuals of a right knee injury 
with osteoarthritis. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	R. D. Marcinkowski, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
April 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Wilmington, Delaware Regional Office 
(RO).  In a May 2000 rating decision, the RO granted the 
veteran service connection for status post residuals of a 
right knee injury with osteoarthritis.  By that same rating 
action, the RO assigned a temporary total rating pursuant to 
the provisions of 38 C.F.R. § 4.30 (based on a period of 
convalescence from January 1, 200 to March 31, 2000) and an 
initial schedular 20 percent for the veteran's service-
connected right knee disability, effective from April 1, 
2000.  In a September 2000 rating decision, the RO denied the 
veteran's TDIU claim.  The veteran perfected a timely appeal 
that challenges the assignment of the initial 20 percent 
rating for the status post residuals of a right knee injury 
with osteoarthritis and denial of the TDIU claim.  In May 
2002, the veteran's claims filed was transferred to the VA 
Regional Office in Roanoke, Virginia.

In January 2003 the veteran appeared at the RO and offered 
testimony before the undersigned member of the Board.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  The veteran's attorney was not present 
at this hearing; however, the veteran elected to present his 
testimony without his presence.  


REMAND

The veteran is seeking an initial evaluation in excess of 20 
percent for his service-connected status post residuals of a 
right knee injury with osteoarthritis, which he contends is 
more disabling than currently evaluated.  At his personal 
hearing in February 2003, the veteran described his right 
knee symptoms and functional limitations.  He indicated that 
his right knee stiffens if he sits for any prolonged period 
and that he takes pain pills, to include extra strength 
Tylenol for pain.  The veteran further testified that he 
recently received evaluation and treatment for his right knee 
condition from his private physician.  During the February 
2003 hearing, the veteran requested that VA obtain these 
records.  In doing so, he submitted a written waiver of 
regional office consideration of such evidence and executed a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA.

In view of the foregoing, the case is being REMANDED for the 
following actions:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims for an initial 
evaluation in excess of 20 percent for 
status post residuals of a right knee 
injury with osteoarthritis, and for a 
total disability rating based on 
individual unemployability due to a 
service-connected disability.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Using the VA Form 21-4142 submitted 
by the veteran at his hearing, contact T. 
Osborne, M.D., and request that he 
provide all records of treatment 
pertaining to the veteran's right knee 
during the period from February 2003 to 
the present.  Any records obtained should 
be associated with the claims file.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran should be 
notified in writing.

3.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), review the claims for an 
initial evaluation in excess of 20 
percent for status residuals of a right 
knee injury with osteoarthritis and 
entitlement to a total disability rating 
based on individual unemployability due 
to a service-connected disability.

If the benefit sought on appeal remains denied following full 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




